Citation Nr: 1807072	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  11-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for the period prior to June 4, 2016, and higher than 70 percent from that date forward for PTSD.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis for the period December 9, 2005 to November 7, 2012.

3. Entitlement to a TDIU for the period November 8, 2012 to February 23, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted service connection for PTSD and assigned an initial 30-percent rating, effective in December 2005. The Veteran perfected an appeal of the initial rating.

The Veteran appeared at a Board hearing in November 2012 before the undersigned Veterans Law Judge. A transcript of the hearing testimony is associated with the claims file.

In a decision dated in July 2014, the Board allowed an initial rating of 50 percent for the PTSD from the date of the Veteran's claim and remanded the case for the period beginning on November 8, 2012. An August 2014 rating decision by the Agency of Original Jurisdiction (AOJ) implemented that decision. (08/20/2014 Rating Decision-Narrative) The Board also directed referral to the Director, Compensation Service (Director) for consideration of a TDIU on an extraschedular basis for the period prior to November 8, 2012. While the case was on remand, in an October 2016 rating decision, the AOJ granted a TDIU, effective February 24, 2015, and granted increased ratings which are discussed further in the remand part of the decision below. On referral from the AOJ, also in an October 2016 Decision, the Director denied entitlement to a TDIU for the period prior to November 8, 2012. (10/21/2016 Administrative Decision)

The Board also notes that a March 2015 rating decision granted an increased rating from 50 to 100 percent for the PTSD, effective February 24, 2015; yet, the October 2016 rating decision that assigned a 70-percent rating for the PTSD, effective the same date, does not indicate that it was a staged rating, as a prior total rating is not noted. (Cf. 03/11/2015 Rating Decision-Narrative; 06/04/2016 Rating Decision-Codesheet) This anomaly is discussed further in the remand part of the decision below. 

The issues of entitlement to an initial rating higher than 50 percent for the period prior to June 4, 2016, and higher than 70 percent from that date forward; and, entitlement to a TDIU for the period November 8, 2012 to February 23, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence of record is against a finding that the Veteran was unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities for the period prior to November 8, 2012.


CONCLUSION OF LAW

The requirements for a TDIU for the period prior to November 8, 2012 are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. Further, as noted earlier, the Board remanded the case for a current examination and referral to the Director for extraschedular consideration. Neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Legal Requirements

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

Discussion

For the period in question, service connection was in effect for PTSD, rated 50 percent disabling, and emphysema with chronic bronchitis, rated 10 percent disabling, for a total combined rating of 60 percent. See 08/20/2014 Rating Decision-Codesheet; 38 C.F.R. § 4.25. Hence, the Veteran did not meet the percentage requirements for TDIU. 38 C.F.R. § 4.16(a). Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).
Rating boards should refer to the Director, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Where a claimant does not meet the percentage requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). Where there is evidence of unemployability, however, the Board must refer the claim to the Director for extraschedular consideration.

As noted earlier, pursuant to the July 2014 Board remand, the AOJ referred the Veteran's claim to the Director. In an October 2016 decision, the Director denied a TDIU on an extraschedular basis. (10/21/2006 Administrative Decision) The Board now reviews the Director's denial. See Wages v. McDonald, 27 Vet. App. 233 (2015); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009). In Wages, the Court Of Appeals For Veterans Claims (Court) held that the Board's review of the Director's decision is essentially de novo, as the Director's review is neither binding on the Board nor evidence against the Veteran's claim. Wages, 27 Vet. App. at 236 ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

As noted, the Veteran received extraschedular consideration in October 2016, and the Director determined that he was not unable to obtain and maintain substantially gainful employment due to his service-connected disabilities. Initially, the Board notes that the Director erroneously noted that service connection was not in effect for emphysema with bronchitis prior to November 8, 2012, so that disability should not be considered. (Admin Decision p. 2) In fact, service connection was granted for chronic bronchitis and a noncompensable rating assigned, effective in October 1972. A compensable rating of 10 percent was assigned and the disability was changed to emphysema with chronic bronchitis, effective November 20, 2008. (11/22/2011 Rating Decision-Codesheet) This oversight does not vitiate the Director's decision, however, as the medical evidence of record has consistently shown that the disability had little, if any, occupational impairment. Thus, as the Director noted, the salient issue is whether the Veteran's PTSD rendered him incapable of obtaining and maintaining substantially gainful employment for the period prior to November 2012.

In the Board's de novo review of the record, it finds that the pertinent evidence of record and the Director's decision are in concert. In fact, the Director's decision reflects that he relied on the medical evidence of record in making his decision.

The Veteran is a high school graduate, and has at least one year of college. His primary occupation was in telecommunications. (04/26/2016 VA Form 21-8940,  p. 2-3) There is no dispute that the Veteran has not worked full time since 1998, when he sustained a cerebrovascular accident (stroke). The most significant residual of the stroke is aphasia, the partial or total loss of the ability to communicate either orally or via the written word. See https://medical-dictionary.thefreedictionary.com/aphasia. Other non-service-connected disorders are hypertension; dermatitis; and, an unspecified disorder due to Agent Orange. (10/22/2016 Rating Decision-Codesheet) The Veteran's non-service-connected disabilities were deemed permanent and total, and a non-service-connected pension was granted in February 1998. (02/05/1998 Rating Decision-Narrative)

The July 2006 examination report provides some of the most probative evidence on the state of the Veteran's impairment prior to the debilitating effects of the stroke. The examiner noted that pre-stroke materials provided by the Veteran's family documented problems with anger management, depression, and irritability for many years. (07/12/2006 VA Examination, p. 5) Among the symptoms the examiner noted was chronic low grade depression. The examiner also noted that the Veteran's stroke residuals made it difficult for him to articulate his symptoms, but that the Veteran could make himself understood despite his aphasia, although not really optimal for communication of symptoms and memories. Id. at 6, 8. The examiner noted that the Veteran's depression, irritability, anger, etc., and his attempts at self-medicating the depression via polysubstance abuse, led to unemployment and incomplete academic work during the first 10 years after his active service. For example, the Veteran dropped out of school even though he was doing well academically. After obtaining employment as a telephone repairman, however, the Veteran worked for 25 years.
The examiner noted the Veteran's difficulty in reporting his symptoms and past; and, as a result, recorded the Veteran's lay report exactly as he spoke them, and conducted a comprehensive review of the Veteran's file to get as clear as disability picture as possible. The examiner opined that the Veteran was not totally impaired occupationally. Nonetheless, the Veteran's chronic low grade depression and other symptoms, caused difficulty concentrating; and, while able to work, had significant difficulty adjusting to various stressful aspects of particular jobs. (Emphasis added) The Board notes that at this point in the rating period, the Veteran was fully independent in his activities of daily living, financially competent, fished with his female friend, and was active in a Veterans Service Organization. (07/12/2006 VA Examination, p. 12-14) The Board finds that the preponderance of the evidence shows that, while significantly impaired occupationally as concerned work that may have entailed much interaction with the public, the findings at the July 2006 examination did not show the Veteran to be totally impaired occupationally.

The December 2008 examination report reflects that the Veteran continued to report depression and brief episodes of panic. The examiner noted, however, that he did not meet the criteria for panic attacks. The primary symptom the Veteran reported was sleep disruption, even when he used his CPAP device, which was prescribed due to obstructive sleep apnea. As a result, he felt tired during the day. He also reported that he was not as active in a Service Organization as he once was, and that his avoidance actions had increased. His then current involvement was occasional dinners. The examiner opined that the Veteran was not totally impaired, and that his PTSD symptoms did not result in impairment in judgment, thinking, or work. Again, the examiner noted the significant impact of the Veteran's stroke residuals. The mental status examination revealed the Veteran as alert and oriented x 3; the examiner noted mild remote and recent memory impairment, and moderate immediate memory impairment; and, noted that the Veteran managed all of his financial affairs. Thus, the Board finds that the preponderance of the evidence shows that the Veteran's service-connected disabilities did not render him incapable of obtaining and maintaining substantially gainful employment. (12/08/2008 VA Examination, p. 7 et seq)
The January 2011 respiratory examination report reflects that the examiner did not note any findings that would preclude gainful employment due to that disability. (01/25/2011 VA Examination)

The August 2012 examination report reflects that the examiner noted that the Veteran's records and the examination revealed that the Veteran's symptoms were significantly less severe than those noted at the 2008 examination. The sole PTSD symptom the examiner listed was chronic sleep impairment, and Axis V Global Assessment of Functioning (GAF) of 65 was assessed. The GAF score was a scale that reflected the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA had not implemented DSM-5 when the Veteran's appeal was initially certified to the Board. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). A GAF 65 was mid-way of the range 61 to 70, and was indicative of mild symptoms.

As the Board noted in the July 2014 decision, however, the examiner noted the stabilization of the Veteran's symptoms was due to the beneficial effect of his prescribed medications and his compliance with them. Hence, that cannot be the basis for deciding the issue of his employability. See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). The Board notes that the evidence continued to show that the Veteran retained his ability to live independently. He spent four days a week with his female companion of many years but otherwise lived alone. He also reported he got along well with his neighbors. Further, he volunteered at the local VAMC twice a week, where he offered instruction on and assistance with computers. The Veteran reported pain from headaches was part of his life, and he had good and bad days. A good day was when he was engaged in his volunteer work, and a bad day was when he had a headache. The Veteran told the examiner that his stroke left him with difficulty writing, that he considered himself unemployed, and that he was not looking for work. (08/15/2012 VA Examination) The Board notes a September 2011 outpatient entry wherein it was noted that the Veteran's main symptom was a high level of avoidance, and that he was completely disabled by his PTSD/ depression. No other specifics were noted. (06/04/2016 VAMC Outpatient, p. 276) The Board finds that the objective findings noted at the August 2012 examination showed that not to be the case. Further, a June 2010 entry noted that the Veteran sought a referral for computer training. Id. at 394.

At the hearing, the undersigned sought to develop the area of the Veteran's workplace adaptability during his work years. The Veteran's candid responses, despite his memory difficulties, provided significant insight. First, the Board considers it as established by the evidence of record that the Veteran's PTSD caused occupational impairment due to depression, irritability, anger management, and a tendency to prefer isolation. The Veteran's responses, however, revealed that it primarily was his residual condition after his stroke, and the changing nature of the telecommunications industry that accounted for his not working since 1998. While he testified that he changed jobs a lot due to interpersonal conflicts of one kind or another, he also testified that he never had a problem finding work, which facilitated leaving a job where he gotten angry at someone. He also noted that the stroke left him with really bad memory problems and difficulty writing, which led him to believe that it would be hard for him to find work due to the many changes in the telecommunications industry. (Hearing Testimony, p. 6-7) The issue, of course, was not his ability to work in that industry prior to November 2012, but to work at any gainful employment. In addition to his consistent ability to live and function independently, his volunteer work demonstrated an ability to convey his knowledge to others.

While the Veteran was significantly impaired occupationally by his PTSD, as reflected by the 50-percent disability rating for the rating period prior to November 2012, the Board finds that the preponderance of the evidence, as set forth and discussed above, shows that it and the emphysema with chronic bronchitis, alone, did not preclude him from obtaining and maintaining substantially gainful employment. 38 C.F.R. § 3.340, 3.341, 4.16(b). Hence, the Board affirms the Director's decision for the period prior to November 8, 2012.

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to a TDIU on an extraschedular basis for the period December 9, 2005 to November 7, 2012 is denied.


REMAND

As noted in the Introduction, a March 2015 rating decision granted an increased rating from 50 to 100 percent for the PTSD, effective February 24, 2015; and, rating decisions dated in June 2016 and October 2016 granted an increased rating from 50 to 70 percent for PTSD and granted a TDIU, respectively, both effective on February 24, 2015. There is no explanation for this anomaly, either in the June 2016 rating decision or the June 2016 Supplemental Statement of the Case (SSOC). As noted in the Introduction, the October 2016 rating decision does not indicate that a 70-percent rating was staged rating based on decreased severity of the disability. Hence, the Board cannot complete the review of this case until the AOJ clarifies the conflicting rating decisions.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate action to reconcile the March 2015 and June 2016 and October 2016 rating decisions. The AOJ shall explain the evidence that supports whatever action is taken.

2. If the action taken is less than a full grant of the benefits sought, issue an SSOC to the Veteran and his representative. Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C §§ 5109B, 7112 (West 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


